Exhibit Denny’s 2009 Long-Term Performance Incentive Program Program Concept The Compensation and Incentives Committee of the Board of Directors has approved the 2009 Long-Term Performance Incentive (LTPI) Program, an incentive compensation program pursuant to and subject to the Denny’s Corporation 2008 Omnibus Incentive Plan. Under the program, participants are granted a target number of performance shares and a target cash award. From 0% to 200% of the target number of performance shares and the target amount of cash may be earned based on the results of Denny’s Total Shareholder Return (TSR), discussed further below. Once earned, the performance shares convert to and are settled in shares of Denny’s stock on a one-for-one basis. The number of shares and the percentage of the cash target earned will be contingent upon Denny’s TSR results as compared to its peers (refer to Peer Group listed below). Please refer to your individual award agreement for your target number of performance shares and target cash award. Eligibility Vice Presidents and above are eligible for the 2009 performance long-term incentive awards.At the discretion of the Executive Committee, and with approval by the Compensation Committee, certain Directors and Senior Directors may be eligible for these awards based on individual performance and contributions to the Company. Performance Period & Vesting Schedule The performance period will be the three-year fiscal period beginning January 1, 2009 and ending December 28, 2011.Performance shares will vest and be earned at the end of the performance period.Participants will have no voting or dividend rights until the shares are distributed. The cash award will also vest and be earned at the end of the performance period. Participants must be employed on the vesting date in order to vest in the award (except in cases of death or disability, or otherwise as noted below).Termination for cause results in forfeiture of all unpaid awards, including otherwise vested awards. How Performance Is Measured Performance will be measured based on the Total Shareholder Return (TSR) of Denny’s stock compared to the Total Shareholder Returns of the stocks of Denny’s Peer Group over the three-year performance period.TSR combines share price appreciation and dividends paid to show the total return to the shareholder.TSR will be calculated as follows: TSR (ending stock price – beginning stock price + reinvested dividends) / beginning stock price A 20-trading day average will be used to determine the beginning and ending stock prices for Denny’s and its Peer Group.Based on this definition, Denny’s beginning stock price as of January 1, 2009 is $1.945. Denny’s TSR performance ranking compared to its Peer Group determines the payout level as shown below. Denny’s TSR Performance Ranking vs. Peers Payout as a % of Target Below Threshold < 25th %ile 0% Threshold 25th %ile 50% Target 50th %ile 100% Maximum 90th %ile 200% Note: Linear interpolation will be used to determine payouts which fall between given points on this scale. Peer Group Denny’s TSR will be measured against the TSR of the following twenty peer companies: Bob Evans Farms, Inc. Brinker International Buffalo Wild Wings Inc. Burger King Holdings California Pizza Kitchen Inc. CKE Restaurants Cracker Barrel Old Country Store Inc. Darden Restaurants DineEquity Inc. Domino’s Pizza Inc. Jack in the Box Inc. O’Charley’s Panera Bread Co. Papa John’s International Red Robin Gourmet Burgers Ruby Tuesday, Inc. Sonic
